          Case 2:11-cv-05782-PD Document 673 Filed 04/22/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GLENDA JOHNSON, et al.,                              Case No. 2:11-cv-05782-PD
                                   Plaintiffs,       AND ALL RELATED CASES
                       v.

SMITHKLINE BEECHAM
CORPORATION, et al.,

                                 Defendants.


                    Memorandum in Support of Bifurcation of Issues to be
                          Adjudicated Before the Special Master

        Hagens Berman Shapiro & Sobol, LLP (“Hagens Berman”) and Kay Gunderson Reeves,

through undersigned counsel, submit this memorandum in support of bifurcating the upcoming

hearing in this matter, scheduled for May 7 through May 13, 2019. Based on the parties’

conference call with the Special Master on April 17, 2019, Hagens Berman and Ms. Reeves

understand that the hearing will encompass: (1) Hagens Berman’s motion to reopen and correct

the record with respect to the motion to withdraw as Terrie Bolton’s counsel and the firm’s

discovery of two altered expert reports; and (2) the pre- and post-complaint investigation that

counsel undertook into plaintiffs’ claims, as framed by the allegations that Carolyn Sampson

made in various letters to the Court. For the following three reasons, Hagens Berman and Ms.

Reeves believe that due process requires, and the principle of efficiency counsels in favor of,

bifurcating the proceeding, such that the first issue would be heard in the May 7-May 13

timeframe, with the second issue to be heard at a later date that suits the schedules of the Court

and all participating parties.

        First, the witnesses who will testify as to the first issue will not inform the Special

Master’s evaluation of the second issue, and vice versa. Hagens Berman intends to call attorney



                                                 1
            Case 2:11-cv-05782-PD Document 673 Filed 04/22/19 Page 2 of 5




Nick Styant-Browne and paralegal Nicolle Gruenreich to testify regarding its discovery of the

altered reports. In September 2017, Mr. Styant-Browne provided extensive testimony, elicited by

the Special Master and two plaintiffs’ pro bono counsel over the course of five hearings, as to the

firm’s vetting of potential claims and has exhausted his knowledge on that topic. Ms. Gruenreich

was not involved in the investigative process, nor was Tyler Weaver, whose counsel has not yet

indicated whether he will testify. Nobody has suggested that Terrie Bolton or Diana Cabcabin –

the plaintiffs whose reports were altered – have testimony pertinent to counsel’s investigation, at

least beyond the details of their own intake process.

        The other witnesses whose presence has been required by the Special Master – Steve

Berman, Trent Stephens, Barbara Mahoney, Ms. Reeves, and Ms. Sampson – have nothing to do

with the first issue. Mr. Berman and Ms. Mahoney were only informed of the altered reports

after the firm discovered them in November 2017, and neither was involved in the subsequent

forensic review that the firm undertook. The forensic report and documents on the public record

already demonstrate that Dr. Stephens was not involved in the alteration of the reports.

Moreover, like every professional at Hagens Berman with the exception of Mr. Weaver, Dr.

Stephens did not know about the alteration until after the motion-to-withdraw hearings. Ms.

Reeves has no testimony pertinent to the altered reports, and Ms. Sampson was not one of the

affected plaintiffs.

        Because there are separate witnesses as to each issue, there is no efficiency benefit in

adjudicating them together in the same proceeding. Indeed, to the extent that witnesses will be

required to be in Philadelphia or otherwise available from May 7 through May 13, combining the

issues would burden the witnesses unnecessarily.1


        1
         If the Special Master holds one hearing, Hagens Berman respectfully requests that certain days
be designated for its witnesses’ testimony, particularly that of Steve Berman and Barbara Mahoney, who


                                                  2
          Case 2:11-cv-05782-PD Document 673 Filed 04/22/19 Page 3 of 5




        Second, adjudicating the issues together would unnecessarily complicate the proceedings.

The Special Master analogized the forthcoming hearing to a comic opera, with counsel and the

parties playing the role of the chorus shuffling in and out of the courtroom depending on the

testimony being given. Bifurcation would limit that disruptive effect, in that the individual

plaintiffs involved to varying degrees – Ms. Bolton, Ms. Cabcabin, Ms. Sampson, Richard

Anderson, John Marshall, Jose Navamuel, and Mary Sells – would know in advance when the

issue relevant to them will be adjudicated. Ms. Sampson, for example, is involved only in with

the second issue, while Ms. Bolton and Ms. Cabcabin are involved with the first. The Special

Master has invited the remainder of the plaintiffs to participate in the hearings, but, as there are

no allegations of altered reports related to them and they likely have no information regarding

the firm’s investigation of claims, it is unclear whether they care to participate in either aspect.

If they want to attend the hearing on one issue but not the other, it would be easier for them to do

so if the proceedings were clearly bifurcated.

        Third, and perhaps most critically, Hagens Berman and Ms. Reeves are concerned that

the principle parties with respect to the second issue – the firm, Ms. Reeves, and Ms. Sampson –

will not have adequate time to review the pertinent documents and prepare for the hearing. At

this point, none of these parties have received the documents that the others have submitted in

camera to the Special Master. Hagens Berman understands that Ms. Reeves has produced

42,000 pages, and it does not know the volume that Ms. Sampson has produced. Hagens Berman

initially produced more than 6000 pages of documents pertaining to Ms. Sampson and then

produced additional documents pursuant to follow-up questions from the Special Master. The


have little information that is not already part of the record. Similarly, Hagens Berman believes that
Trent Stephens’s testimony would be of limited value, as he knew nothing of the altered reports. While
Hagens Berman does not intend to call Dr. Stephens as a witness, it will attempt to secure his attendance
if the Special Master would like to examine him.



                                                   3
            Case 2:11-cv-05782-PD Document 673 Filed 04/22/19 Page 4 of 5




parties have requested access to each other’s documents, but presumably the Special Master’s

office will have to review the productions for privilege issues before an exchange takes place.

Even if the exchange could take place today, it would be difficult, if not impossible, for the

parties to review and digest everything by the commencement of the hearing, 15 days from now.

For Hagens Berman at least, the timing issue would be compounded by the preparation that it

must do with regard to other aspects of the hearing. Due process requires that the parties have

adequate time to prepare for the hearing. Hagens Berman and Ms. Reeves do not feel that the

present schedule affords them that right with respect to Ms. Sampson’s allegations.

DATE: April 22, 2019                        Respectfully submitted,

                                            PIETRAGALLO GORDON ALFANO BOSICK &
                                            RASPANTI LLP

                                            By:     /s/ Gaetan J. Alfano
                                                    Gaetan J. Alfano
                                                    Pennsylvania Bar No. 32971
                                                    GJA@pietragallo.com
                                                    Douglas E. Roberts
                                                    Pennsylvania Bar No. 321950
                                                    DER@pietragallo.com
                                                    1818 Market Street, Suite 3402
                                                    Philadelphia, PA 19102
                                                    Telephone: (215) 320-6200
                                                    Facsimile: (215) 981-0082

                                            Attorneys for Hagens Berman Sobol Shapiro LLP

                                            ARTHUR T. DONATO, ESQUIRE

                                            By:     /s/ Arthur T. Donato
                                                    Arthur T. Donato, Esquire
                                                    216 W. Front Street, 2nd Floor
                                                    Media, PA 19063
                                                    610-565-4747
                                                    art@artdonato.com

                                            Attorney for Kay Gunderson Reeves
4807610v1




                                                4
         Case 2:11-cv-05782-PD Document 673 Filed 04/22/19 Page 5 of 5




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on April 22, 2019, the foregoing reply was filed

electronically and served on all counsel of record via the Court’s CM/ECF system. It also was

served via email on Plaintiffs John Marshall and Jose Navamuel and by first class mail on

Plaintiff Richard Anderson.




                                           PIETRAGALLO GORDON ALFANO BOSICK &
                                           RASPANTI LLP

                                           By:    /s/ Gaetan J. Alfano
                                                  Gaetan J. Alfano
                                                  Pennsylvania Bar No. 32971
                                                  GJA@pietragallo.com
                                                  Douglas E. Roberts
                                                  Pennsylvania Bar No. 321950
                                                  DER@pietragallo.com
                                                  1818 Market Street, Suite 3402
                                                  Philadelphia, PA 19102
                                                  Telephone: (215) 320-6200
                                                  Facsimile: (215) 981-0082

                                           Attorneys for Hagens Berman Sobol Shapiro LLP
